
	
		III
		112th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Mr. Merkley (for himself
			 and Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the bicentennial of the City of
		  Astoria.
	
	
		Whereas Astoria is a scenic gem on the coast of Oregon,
			 and the residents of Astoria have long represented the essence of what it means
			 to be an Oregonian;
		Whereas the site of Astoria, located at the mouth of the
			 Columbia River where the Columbia River meets the Pacific Ocean, marks the
			 endpoint of the epic Lewis and Clark expedition to explore the American West,
			 and was founded by fur traders in 1811;
		Whereas Thomas Jefferson recognized Astoria as the
			 Nation’s first significant claim to the West and noted that were it not for the
			 settlement of Astoria, the United States may have ended at the Rocky
			 Mountains;
		Whereas Astoria evolved from being a fur trading hub to
			 serving as the ad-hoc capital of Oregon Country, and later became a prominent
			 leader in the fishing and timber industries and an important port city;
		Whereas Astoria was incorporated in 1856, and today is a
			 center for manufacturing, art, tourism, and fishing;
		Whereas settlers from Scandinavia and China were among the
			 first to come to Astoria, and the presence of their descendants has contributed
			 to a town rich in both history and culture;
		Whereas Astoria is a vibrant tourism destination that has
			 chronicled its remarkable history with the establishment of superb museums and
			 well-preserved historical sites;
		Whereas citizens of Astoria and visitors from around the
			 country and the world enjoy boating, fishing, and hiking in one of the most
			 beautiful areas on the West Coast; and
		Whereas the natural beauty of the region has been noted by
			 many artists, filmmakers, and writers, serving as the backdrop for many
			 stories, including the beloved film The Goonies: Now, therefore,
			 be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Astoria’s
			 bicentennial should be observed and celebrated;
			(2)the people of
			 Astoria should be thanked for their many pioneering contributions to the State
			 of Oregon and the United States; and
			(3)an enrolled copy
			 of this resolution should be transmitted to the State of Oregon for appropriate
			 display.
			
